Exhibit 10.1

 

RESTATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT

 

 

This RE-STATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), is
effective July 1, 2019, by and between AMERX Health Care Corporation, a Florida
corporation (“AMERX”), Procyon Corporation, a Colorado corporation (“Procyon”)
and Justice W. Anderson (the “Executive”).

 

WHEREAS, AMERX has, prior to the date of this Agreement, employed the Executive
as its President; and

 

WHEREAS, Executive is employed by Procyon as it’s Chief Executive Officer; and

 

WHEREAS, Procyon, the parent corporation of AMERX, has agreed to provide some of
the benefits to Executive under this Agreement; and

 

WHEREAS, Procyon and AMERX desire to continue to employ the Executive on a
full-time basis, and the Executive desires to be so employed by Procyon and
AMERX, pursuant to the terms of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

ARTICLE I

 

EMPLOYMENT DUTIES AND BENEFITS

 

Section 1.1 Employment. Procyon Corporation and AMERX Health Care Corporation,
the subsidiary of Procyon, hereby employs the Executive in the position
described on Schedule 1 hereto as an executive officer of Procyon and AMERX,
pursuant to the terms of this Agreement. The Executive accepts such employment
and agrees to perform the duties and responsibilities assigned to him pursuant
to this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

Section 1.2 Duties and Responsibilities. The Executive shall hold (the)
positions with Procyon and AMERX which are specified on Schedule 1, which is
attached hereto and incorporated herein by reference. The Executive is employed
pursuant to the terms of this Agreement and agrees to devote full-time to the
business of Procyon and AMERX. The Executive shall perform the duties set forth
on Schedule 1 while employed as an executive officer, and such further duties as
may be determined and assigned to him from time-to-time by the Board of
Directors of Procyon Corporation, the parent corporation of AMERX (“Procyon”).

 

Section 1.3 Working Facilities. The Executive shall be furnished with facilities
and services suitable to the position and adequate for the performance of the
Executive’s duties under this Agreement. The Executive’s duties shall be
rendered at AMERX offices, or at such other place or places as the Executive may
designate with AMERX approval, which shall not be unreasonably withheld.

 

Section 1.4 Vacations. The Executive shall be entitled each year to a reasonable
vacation of not less than four weeks in accordance with the established
practices of Procyon now or hereafter in effect for executive personnel, during
which time the Executive’s compensation shall be paid in full. Should AMERX from
time-to-time require the Executive to perform job duties during vacation
periods, the Executive shall be entitled to compensatory vacation time at a
mutually agreeable time.

 

Section 1.5 Expenses. The Executive is authorized to incur reasonable expenses
for promoting the domestic and international business of Procyon/ AMERX in all
respects, including expenses for entertainment, travel and similar items.
Procyon/ AMERX will reimburse the Executive for all such expenses that are
reasonably related to Procyon and/or AMERX business and primarily for Procyon
and/or AMERX benefit, upon the presentation by the Executive, from time-to-time,
of an itemized account of such expenditures. Such expenses shall be reviewed and
approved by Procyon’s Chief Financial Officer.

 

Section 1.6 Benefit Plans. From the effective date of this Agreement, the
Executive shall be entitled to participate in all existing benefit plans
provided to Procyon’s executive employees, including, to the extent now or
hereafter in effect, medical, health, dental, vision, disability, life insurance
and death benefit plans, in accordance with the terms of such plans.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE II

 

COMPENSATION

 

Section 2.1 Base Salary. Procyon/ AMERX shall pay to the Executive a base salary
of not less than the amount specified on Schedule 1, subject to annual review
and raises in such base salary. The base salary may be changed by action of
Procyon’s Board of Directors, and such changes shall thereafter be included in
the Executive’s base salary as defined for purposes of this Agreement and
Procyon’s bonus plan.

 

Section 2.2 Bonus and Bonus Plan Participation. The Executive shall be entitled
to receive certain incentive bonuses, as set forth, and pursuant to the
conditions set forth, in Schedule 1. The Executive shall also be entitled to
receive bonuses in accordance with the provisions of the Procyon-wide bonus plan
as in effect from time to time.

 

ARTICLE III

 

TERM OF EMPLOYMENT AND TERMINATION

 

Section 3.1 Term and Nature of Employment. This Agreement shall be for a term of
one year, commencing on its effective date, subject, however, to termination
during such period as provided in this Article and approval of the Board of
Directors of Procyon in its annual meeting. Nothing contained in this Agreement
shall be construed to constitute a promise of employment to the Executive for a
fixed term. Executive’s employment under this Agreement is strictly “at will,”
and may be terminated by the Executive, AMERX or Procyon, upon thirty days
written notice, for any reason or no reason, with or without cause.

 

Section 3.2 Renewal of Term. Subject to Procyon’s Board of Directors’ approval,
Executive’s employment shall be extended for one additional year at the end of
each year of the term, or extended term, of this Agreement on the same terms and
conditions as contained in this Agreement, unless either AMERX, Procyon or the
Executive shall, prior to the expiration of the initial term or of any renewal
term, give written notice of the intention not to renew this Agreement.

 

Section 3.3 Termination. In the event of termination of this Agreement by the
Executive or Procyon or AMERX for any reason, including termination by death or
disability of the Executive, AMERX shall be obligated to compensate the
Executive for any accrued vacation time not taken and any earned but unpaid base
salary and any earned but unpaid bonuses up to the date of termination.

 

 

--------------------------------------------------------------------------------

 

 

Section 3.4 Options. Any options granted to the Executive to purchase stock of
Procyon shall become fully vested on the date of the involuntary termination of
this Agreement. This provision shall serve as a contractual modification of any
option grants or agreements between the Executive and Procyon, whether such
grants or agreements shall pre-date or postdate this Agreement, and is hereby
Incorporated by reference into each such option grant or agreement.

 

ARTICLE IV

 

GENERAL MATTERS

 

Section 4.1 Governing Law. This Agreement shall be governed by the laws of the
State of Florida and shall be construed in accordance therewith.

 

Section 4.2 No Waiver. No provision of this Agreement may be waived except by an
agreement in writing signed by the waiving party. A waiver of any term or
provision shall not be construed as a waiver of any other term or provision.

 

Section 4.3 Amendment. This Agreement may be amended, altered or revoked at any
time, in whole or in part, by filing with this Agreement a written instrument
setting forth such changes, signed by each of the parties.

 

Section 4.4 Benefit. This Agreement shall be binding upon the Executive, Procyon
and AMERX, and shall not be assignable by Procyon or AMERX without the
Executive’s written consent.

 

Section 4.5 Construction. Throughout this Agreement the singular shall include
the plural, and the plural shall include the singular, and the masculine and
neuter shall include the feminine, wherever the context so requires.

 

Section 4.6 Text to Control. The headings of articles and sections are included
solely for convenience of reference. If any conflict between any heading and the
text of this Agreement exists, the text shall control.

 

 

--------------------------------------------------------------------------------

 

 

Section 4.7 Severability. If any provision of this Agreement is declared by any
court of competent jurisdiction to be invalid for any reason, such invalidity
shall not affect the remaining provisions. On the contrary, such remaining
provisions shall be fully severable, and this Agreement shall be construed and
enforced as if such invalid provisions had not been included in the Agreement.

 

Section 4.8 Authority. The officer executing this Agreement on behalf of Procyon
and AMERX has been empowered and directed to do so by the Board of Directors of
Procyon.

 

Section 4.9 Effective Date. The effective date of this Agreement shall be July
1, 2019.

 

 

PROCYON CORPORATION   EXECUTIVE                           By: /s/ James B.
Anderson   By: /s/ Justice W. Anderson      James B. Anderson       Justice W.
Anderson     Chief Financial Officer and     Chief Executive Officer/President,
    AMERX VP of Operations      and President, AMERX Health Care                
                      By: /s/ Fred W. Suggs, Jr.          

Fred W. Suggs, Jr.

Director, Member of the Procyon

Corporation Compensation Committee

                                            By: /s/ Joseph R. Treshler          

Joseph R. Treshler

Director, Member of the Procyon

Corporation Compensation Committee

       

            

 

--------------------------------------------------------------------------------

 

 

FY 2020

PROCYON CORPORATION
AMERX HEALTH CARE CORPORATION
RESTATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT
Schedule 1
Salary and Benefit Statement

 

Date: July 1, 2019

 

Executive: Justice W. Anderson    

Position:

Procyon Corporation: Chief Executive Officer and AMERX Health Care Corporation:
President

    Base Salary: $240,000, annually     Benefits: As outlined in this Executive
Employment Agreement.     Term: As described in Section 3.1 of the Executive
Employment Agreement.   The terms of the AMERX Sales Incentive and Profit
Bonuses described below shall be reviewed annually, and any amendment thereto to
be made with the mutual agreement of Procyon, AMERX and the Executive.    
Duties and   Responsibilities: Provide oversight of Procyon and AMERX (the
wholly-owned subsidiary of Procyon) operations; provide oversight of all
executive and operating officers of AMERX; devise and execute strategic planning
for all aspects of business conducted by AMERX; create new business
opportunities for AMERX to remain competitive in the marketplace; provide
oversight of AMERX operations to insure sales growth, production efficiency,
quality, service and cost-effective management of resources; financial
reporting; preside over Procyon Board meetings as Chief Executive Officer and
President; and such other matters as determined time to time by Procyon’s Board
of Directors;.

 

 

--------------------------------------------------------------------------------

 

 

AMERX Sales Incentive

 

Quarterly Payout on Growth:

 

Incentive pay will be based on AMERX fiscal 2020 quarterly product sales growth
over previous fiscal years’ quarterly net product sales.

 

 

●

4.00% Sales Incentive: If AMERX net sales for the fiscal 2020 quarter are over
the prior fiscal years’ net sales for the corresponding quarter, but the
increase is less than 15%, incentive pay will consist of a cash payment equal to
4.00% of net sales growth for that quarter over the prior fiscal years’ net
sales for that quarter.

 

 

●

4.75% Sales Incentive: If AMERX net sales for fiscal 2020 quarter increase at
least 15% but less than 25% over the prior fiscal years’ net sales for the
corresponding quarter, incentive pay will consist of a cash payment equal to
4.75% of net sales growth for that quarter over the prior fiscal years’ net
sales for that quarter.

 

 

●

5.50% Sales Incentive: If AMERX net sales for fiscal 2020 quarter increase 25%
or more over the prior fiscal years’ net sales for the corresponding quarter,
incentive pay will consist of a cash payment equal to 5.50% of net sales growth
for that quarter over the prior fiscal years’ net sales for that quarter.

 

The Sales Incentive Bonus will be paid by AMERX to the Executive 30 days
following the end of the fiscal quarter

 

Profit Incentive:

The profit incentive, which includes profit from product sales, as well as
profit from other activities which may be designated from time to time by the
Board of Directors, will be based on audited fiscal year 2020.

 

AMERX Profit Bonus:

 

 

■

3.25% Profit Incentive: If AMERX profit is less than $750,000, the Executive
will receive a cash payment equal to 3.25% of the total profit.

 

 

■

3.75% Profit Incentive: If AMERX profit is $750,000 or more, but less than
$1,000,000, the Executive will receive a cash payment equal to 3.75% of the
total profit and 25,000 options in Procyon Corporation.

 

 

■

4.25% Profit Incentive: If AMERX profit is $1,000,000 or more, the Executive
will receive a cash payment equal to 4.25% of the total profit and 50,000 option
in Procyon Corporation.

 

The Profit Incentive Bonus for AMERX will be paid by AMERX to the Executive
after the close of the fiscal year end.

 

 

--------------------------------------------------------------------------------

 

 

APPROVED:

 

 

PROCYON CORPORATION   EXECUTIVE                           By: /s/ James B.
Anderson   By: /s/ Justice W. Anderson      James B. Anderson       Justice W.
Anderson     Chief Financial Officer and     Chief Executive Officer/President,
    AMERX VP of Operations      and President, AMERX Health Care                
                      By: /s/ Fred W. Suggs, Jr.          

Fred W. Suggs, Jr.

Director, Member of the Procyon

Corporation Compensation Committee

                                            By: /s/ Joseph R. Treshler          

Joseph R. Treshler

Director, Member of the Procyon

Corporation Compensation Committee

       

            

 

 

Effective Date: July 1, 2019